Exhibit 10.17

ZALICUS INC.

Restricted Stock Unit Agreement

Granted Under CombinatoRx, Incorporated Amended and Restated 2004 Incentive Plan

The undersigned participant (the “Participant”) (i) acknowledges that on
January 3, 2013, he received an award (the “Award”) of restricted stock units
from Zalicus Inc. (the “Company”) under the Amended and Restated 2004 Incentive
Plan (the “Plan”), (ii) hereby agrees to the terms of such Award, subject to the
terms set forth in the Plan; (iii) further acknowledges receipt of a copy of the
Plan as in effect on the date hereof; and (iv) agrees with the Company as
follows:

1.    Effective Date. This Agreement shall take effect as of January 3, 2013,
which is the date of grant of the Award (the “Grant Date”).

2.    Grant of Award. The Award consists of 250,000 restricted stock units
(individually, an “RSU” and collectively, the “RSUs”). Each RSU represents the
right to receive one share of the common stock of the Company, $0.001 par value
per share (“Stock”), as provided in this Agreement. The shares of Stock that are
issuable upon vesting of the RSUs evidenced by this Agreement are referred to as
“Shares.”

3.    Provisions of the Plan. This Award is subject to the provisions of the
Plan, which are incorporated herein by reference. A copy of the Plan as in
effect on the date of the grant of this Award has been furnished to the
Participant. By accepting this Award, the Participant agrees to be bound by the
terms of the Plan and this Agreement. All initially capitalized terms used
herein will have the meaning specified in the Plan, unless another meaning is
specified herein.

4.    Nontransferability of RSUs. The RSUs acquired by the Participant pursuant
to this Agreement shall not be sold, transferred, pledged, assigned or otherwise
encumbered or disposed of except as provided below and in the Plan.

5.    Forfeiture Risk. Upon termination of the Participant’s Employment for any
reason (including by death or disability), any unvested RSUs (after the
application of Section 6 of this Agreement and any other applicable provision
contained in this Agreement) and any Dividend Equivalents (as defined below)
paid with respect thereto shall be automatically and immediately forfeited as of
the date of such termination.

6.    Vesting of RSUs. The RSUs acquired hereunder shall vest in accordance with
the provisions of this Section 6 and applicable provisions of the Plan, as
follows:

(a)    This Award shall vest with respect to 1/3 of the RSUs (determined after
giving effect to any forfeiture under Section 5 above) on the first anniversary
of the Grant Date and an additional 1/3 of the RSUs (determined after giving
effect to any forfeiture under Section 5 above) on each anniversary thereafter
until the third anniversary of the Grant Date. Notwithstanding the foregoing, no
RSUs shall vest on any vesting date specified above unless the Participant is
then, and since the date of grant has continuously been, employed by the
Company.

(b)    In the event of the Participant’s termination of Employment without Cause
or for Good Reason within 12 months following a Change of Control, the RSUs
shall immediately vest and become issuable without forfeiture restriction.

(c)    For purposes of this Agreement:

“Cause” shall mean: (i) the Participant’s conviction of a felony; (ii) the
Participant’s willful failure to perform (other than by reason of disability),
or gross negligence in the performance of, the Participant’s duties and
responsibilities, which failure or negligence continues or remains uncured after
30 days’ written notice to the Participant setting forth in reasonable detail
the nature of such failure or negligence;



--------------------------------------------------------------------------------

(iii) material breach by the Participant of any provision of any agreement
between the Participant and the Company, which breach continues or remains
uncured after 30 days’ written notice to the Participant setting forth in
reasonable detail the nature of such breach; or (iv) material fraudulent conduct
by the Participant with respect to the Company.

A “Change of Control” shall be deemed to have occurred when any of the following
events takes place: (i) any Person is or becomes the beneficial owner (as
defined in Rule 13d-3 under the Securities and Exchange Act of 1934, as
amended), directly or indirectly, of 50 percent or more of the outstanding
common stock of the Company; (ii) a sale, merger or consolidation after which
securities possessing more than 50 percent of the total combined voting power of
the Company’s outstanding securities have been transferred to or acquired by a
Person or Persons different from the Persons who held such percentage of the
total combined voting power immediately prior to such transaction; or (iii) the
sale, transfer or other disposition of all or substantially all of the Company’s
assets to one or more Persons (other than a wholly owned subsidiary of the
Company or a parent company whose stock ownership after the transaction is the
same as the Company’s ownership before the transaction). For purposes of this
Change of Control definition, “Person” means an individual, a corporation, a
limited liability company, an association, a partnership, an estate, a trust and
any other entity or organization, other than the Company or any persons or
entities directly or indirectly controlling, controlled by or under common
control with the Company, where control may be by either management authority or
equity interest.

“Good Reason” shall mean that the Participant has complied with the “Good Reason
Process” (hereinafter defined) following the occurrence of any of the following
events: (i) the Company materially reducing the scope of the Participant’s
duties and responsibilities or materially demoting or reducing the Participant’s
authority; (ii) a material change to the Participant’s primary place of
employment with the Company, which results in the Company changing the
Participant’s primary place of employment to a location that is more than 50
miles from the Participant’s primary place of employment with the Company
immediately prior to such change; or (iii) the Company materially reducing the
Participant’s base salary. “Good Reason Process” shall mean that (i) the
Participant reasonably determines in good faith that a “Good Reason” condition
has occurred; (ii) the Participant notifies the Company in writing of the first
occurrence of the Good Reason condition within 60 days of the first occurrence
of such condition; (iii) the Participant cooperates in good faith with the
Company’s efforts, for a period not less than 30 days following such notice (the
“Cure Period”), to remedy the condition; (iv) notwithstanding such efforts, the
Good Reason condition continues to exist; and (v) the Participant terminates his
employment within 180 days after the first occurrence of the Good Reason
condition. If the Company cures the Good Reason condition during the Cure
Period, Good Reason shall be deemed not to have occurred.

7.    Issuance of Shares.

(a)    Subject to the terms of the Plan and this Award, each RSU entitles the
Participant to receive one share of Stock as soon as reasonably practicable
following the vesting of the RSU, but in no event later than 30 days after such
RSU vests.

(b)    The Shares shall be issued and delivered to the Participant in accordance
with Section 7(a) upon compliance to the satisfaction of the Administrator with
all requirements under applicable laws or regulations in connection with such
issuance and with the requirements hereof and of the Plan. The determination of
the Administrator as to such compliance shall be final and binding on the
Participant.

(c)    Notwithstanding anything to the contrary herein or in the Plan, if the
Participant is a “specified employee” within the meaning of Section 409A of the
Code, and if any issuance of Shares hereunder is subject to the rule under
Section 409A(a)(2)(B)(i) of the Code, then such issuance of Shares shall be
delayed until the earlier of (i) the date that is six months and one day after
the Participant has a “separation from service” as defined in Section 409A of
the Code or (ii) the death of the Participant.

 

2



--------------------------------------------------------------------------------

8.    Stockholder Rights, Dividends, etc. Until such time as shares of Stock are
issued to the Participant pursuant to Section 7(a), the Participant shall have
no rights as a stockholder with respect to any Shares underlying the RSUs,
including, but not limited to, any voting rights, provided, however, that any
dividends or other distributions paid with respect to the Shares underlying the
RSUs (“Dividend Equivalents”) shall accrue and shall be converted into
additional RSUs based on the closing price of the Stock on any such distribution
date and any such additional RSUs shall be subject to the same conditions and
restrictions as are the RSUs with respect to which they were paid.

9.    Certain Tax Matters. The Participant expressly acknowledges the following:

(a)    The Participant acknowledges that no election under Section 83(b) of the
Code may be filed with respect to this Award.

(b)    In circumstances in which tax withholding is applicable upon the vesting
of the RSUs acquired hereunder, the Company may retain from the Shares otherwise
deliverable to the Participant a number of Shares having a fair market value (as
determined by the Administrator) equal to the Participant’s tax obligation;
provided, however, that the total tax withholding using Shares may not exceed
the Company’s statutory minimum withholding obligation. Notwithstanding the
foregoing, the Company may, in its sole discretion, require the Participant to
satisfy the withholding obligation with cash.

10.    Miscellaneous.

(a)    Notice hereunder shall be given to the Company at its principal place of
business and shall be given to the Participant at the address set forth below,
or in either case, at such other address as one party may subsequently furnish
to the other party in writing.

(b)    This Award does not confer upon the Participant any rights with respect
to continuation of service as an employee or director of the Company.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first written above.

 

ZALICUS INC.

By:

 

/s/ Jason F. Cole

  Name: Jason F. Cole   Title: EVP, Corporate Development and General Counsel
Acknowledged and agreed:

/s/ Mark H. N. Corrigan

Mark H.N. Corrigan, M.D. Address: 389 Marlborough St.           Boston, MA 02115

 

3